Citation Nr: 0211924	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  00-20 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to restoration of a 30 percent disability rating 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to September 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from November 1999 and February 2000 rating decisions 
of the Pittsburgh, Pennsylvania, Regional Office (RO) of the 
United States Department of Veterans Affairs (VA).  In the 
November 1999 decision, the RO proposed to reduce the 
disability rating for the veteran's PTSD from 30 percent to 
10 percent.  The RO reduced the rating in the February 2000 
decision.

In April 2001, the RO proposed to reduce the rating for the 
veteran's PTSD from 10 percent to 0 percent.  The veteran 
filed a notice of disagreement with that proposal.  In an 
August 1991 rating decision, the RO continued the 10 percent 
rating for PTSD.  The RO also found that the veteran had non-
service-connected schizoaffective disorder, and assigned a 30 
percent rating for that disorder, for purposes of determining 
eligibility for non-service-connected pension.  The RO 
proceeded to grant non-service-connected pension.  The issue 
now before the Board on appeal is restoration of the previous 
30 percent rating for service-connected PTSD.

In his brief on appeal the veteran's representative has 
argued that the rating for PTSD should be increased to 100 
percent.  The veteran has made arguments only in regard to 
restoration of the 30 percent.  The issue of entitlement to 
an increased rating for PTSD has not been developed for 
appellate consideration and is referred to the RO for 
adjudication.  See Horowitz v. Brown, 5 Vet. App. 217, 223 
(1993) (noting the distinction between a claim for increase 
and a claim based on a rating reduction).



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  At the time of the veteran's PTSD is not shown to have 
improved in the period since a 30 percent rating became 
effective.



CONCLUSION OF LAW

The February 2000 reduction of the rating for the veteran's 
PTSD from 30 percent to 10 percent was not warranted; the 30 
percent rating is restored.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.344, 4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Board notes that a recently enacted law, the Veteran's 
Claims Assistance Act (VCAA), and its implementing 
regulations, essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 
1991 & Supp. 2002); 66 Fed. Reg. 45620 et seq. (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.102, 3.156, 3.159, and 
3.326).  The VCAA and its implementing regulations provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.  The VCAA and its 
implementing regulations also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, that was not 
previously provided to VA, and is necessary to substantiate 
the claim.  As part of that notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See id.

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim for restoration of a 30 percent rating for PTSD.  The 
veteran's claims file contains his service medical records, 
and records of VA and private post-service medical and mental 
health examinations and treatment.  The veteran has presented 
testimony at hearings at the RO.

The record also shows that the veteran has received the 
required notices.  VA provided the veteran and his 
representative with the November 1999 and February 2000 
rating decisions, an August 2000 statement of the case (SOC), 
and a January 2002 supplemental statement of the case (SSOC).  
These documents together relate the law and regulations that 
govern the veteran's claim.  The documents list the evidence 
considered and the reasons for the determinations made 
regarding the claim.  The documents provided by the RO did 
not specifically inform the veteran what evidence was needed 
to substantiate his claim for restoration of the 30 percent 
rating, nor what evidence the veteran would be responsible 
for obtaining.  The Board finds, however, that the evidence 
presently associated with the claims file is sufficient to 
substantiate the veteran's claim.  In light of the favorable 
decision on the veteran's claim reached herein, without need 
for additional evidence, the Board finds that VA need not 
provide the veteran any further information regarding whose 
responsibility it would be to obtain additional evidence.

II.  Restoration of Rating

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2001).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. § 4.2 (2001).  
Evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of symptoms on the functional 
abilities.  38 C.F.R. § 4.10 (2001).

When reduction in the evaluation of a service-connected 
disability is contemplated, and the lower evaluation would 
result in a reduction of compensation payments, VA must 
prepare a rating proposing the reduction, setting forth all 
materials facts and reasons.  VA must notify the beneficiary 
of the proposed action and furnish detailed reasons for the 
action.  VA must give the beneficiary 60 days to present 
additional evidence to show that compensation payments should 
be continued at the present level.  38 C.F.R. § 3.105(e) 
(2001).

In this case, the RO proposed to reduce the rating for the 
veteran's PTSD in a November 1999 rating decision, mailed to 
the veteran on November 24, 1999.  The RO reduced the rating 
in a February 2000 rating decision, making the reduced rating 
effective May 1, 2000.  The Board finds that the RO complied 
with the due process requirements under 38 C.F.R. § 3.105(e) 
in reducing the rating.

The circumstances under which VA may reduce a disability 
rating are affected by the length of time that the rating has 
been in effect.  If a disability rating has been in effect 
for less than five years, and the disability has not become 
stabilized, and is likely to improve, a reduction in the 
rating is warranted if reexaminations disclose physical or 
mental improvement in the disability.  38 C.F.R. § 3.344(c) 
(2001).  When a disability rating has continued at the same 
level for five years or more, regulations require closer 
consideration as to whether all of the evidence shows lasting 
improvement in the disability.  See 38 C.F.R. § 3.344(a), (b) 
(2001).

The RO initially granted service connection for the veteran's 
PTSD in an April 1986 rating decision, with service 
connection effective from January 1983.  The RO assigned a 0 
percent rating at that time.  In a May 1987 rating decision, 
the RO increased the rating for the PTSD to 10 percent, 
effective from May 1986.  In a May 1997 rating decision, the 
RO increased the rating to 30 percent, effective from August 
1995.  The 30 percent rating for the veteran's PTSD was in 
effect from August 3, 1995, until May 1, 2000.  That period 
is less than five years.  Therefore, the provisions of 
38 C.F.R. § 3.44(a) and (b) do not apply, and a reduction in 
the rating for the veteran's PTSD is warranted if 
reexaminations disclose improvement in that disability.  
38 C.F.R. § 3.344(c) (2001).

Under the VA rating schedule, the criteria for 30 percent and 
10 percent ratings for mental disorders, including PTSD, are 
as follows:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events)  
.............. 30

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication  
....................................... 10

38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

The veteran served in combat in Vietnam.  He did not receive 
mental health treatment during service.  Private treatment 
records indicate that he began to receive mental health 
treatment in 1974, to address symptoms of depression, 
nightmares, suspicion of others, and occasional suicidal 
thoughts.  He had private inpatient psychiatric treatment in 
1975 and in 1979.  In 1981, a private psychiatric social 
worker provided the opinion that the veteran had PTSD.  In 
April 1984, VA psychiatrists found that the veteran had PTSD.  
The RO established service connection for PTSD in an April 
1986 rating decision, with service connection effective from 
January 1983.

Records of VA and private mental health examinations and 
treatment reflect that the veteran has been treated with 
psychiatric medications fairly continuously from the 1970s 
through the present.  During some periods over those years he 
has received individual or group psychotherapy.

Mental health examination and treatment records, and the 
veteran's statements at hearings at the RO in 1987 and 1997, 
provide information about the veteran's symptoms and 
circumstances over the years.  In the 1980s, he was noted to 
have depression, anxiety, and suspicion of other people.  He 
reported having nightmares, flashbacks, and intrusive 
memories of his experiences in Vietnam.  Examiners noted some 
paranoid ideas.  He related that his employment was sporadic, 
because he had trouble with authority figures.  In 1983, he 
indicated that he was working as a night watchman.  In 1987 
and 1989, he reported that he worked as a mechanic in a 
garage, but that he worked only at night, so that he could 
avoid interaction with people.  He lived with his parents.  
He was noted to have a girlfriend at some times and not at 
others.  He reported limited contact with friends.

In the 1990s, he was noted to have ongoing anxiety, 
depression, and paranoid thoughts.  Increased paranoia was 
noted in 1995.  On some examinations, his appearance was 
described as somewhat unkempt.  He reported having some 
nightmares and flashbacks, and having angry impulses, but no 
incidents of actual violence.  Treatment records reflect that 
his psychiatric medications were adjusted on a number of 
occasions.  In April 1997, he received inpatient psychiatric 
treatment at a VA Medical Center (VAMC).  In 1995 and 1997 he 
indicated that he worked for himself as a mechanic, and that 
he worked by himself.  He related that he felt preoccupied by 
thoughts of Vietnam, and that he worked slowly and did not 
earn very much.  He indicated that he had lived alone since 
his parents had died.  On some occasions he reported that he 
had a girlfriend, at other times he indicated that the most 
recent relationship had ended.  He stated that he mostly 
avoided people, but that he did have a few friends that he 
sometimes saw.

On VA examination in October 1999, the veteran indicated that 
he had not had close friendships while he was in high school, 
prior to service.  He reported that presently he was self-
employed as a mechanic.  He stated that he had increased 
fatigue, and that he had to stop working in the afternoon and 
sleep for a while.  He reported that he had daily intrusive 
thoughts about Vietnam that interfered with his 
concentration.  He reported that he had a girlfriend and one 
other friend, but that he felt uncomfortable around people 
and mostly avoided contact with people.  He admitted to 
having some paranoid thoughts.  The examining psychologists 
found that the results of psychological testing of the 
veteran suggested that he exaggerated his symptoms.  The 
examiners stated that the veteran had PTSD symptoms, but that 
his social isolation appeared to be more consistent with a 
diagnosis of schizotypal personality disorder.

VA outpatient treatment and examination reports from 2000 and 
2001 indicated that the veteran's self-employment as a 
mechanic had ceased because he had lost his customers.  It 
was reported that he worked part time for a car dealer, 
ferrying cars between locations.  He continued to be on 
psychiatric medication, and periodic adjustments to the 
medication were made.  Outpatient treatment notes from 2000 
contained reports of the absence of paranoia on one occasion, 
and increased paranoia and some delusions on another 
occasion.  

In January 2001, a supervisor at the car dealership where the 
veteran worked as a driver wrote that the veteran did not 
talk, was very nervous, was lacking in social skills, and had 
poor personal hygiene.  The supervisor wrote that, for those 
reasons, the veteran was unable to work with customers or 
other dealers.  VA outpatient treatment notes from April 2001 
reflect the veteran's report that he was working unofficially 
cutting grass at apartment buildings owned by a friend.

At the time of a VA examination in January 2001, the veteran 
was working a few hours per week driving cars for the car 
dealership.  The examining psychologist noted that the 
veteran had marked social isolation, anxiety in public, and 
paranoid thoughts.  The examiner discussed the findings of 
the October 1999 VA examination.  The examiner expressed the 
opinion that the veteran's psychiatric symptoms were 
attributable mostly to schizoaffective disorder, and only to 
a small degree to PTSD.

The evidence indicates the veteran's psychiatric condition, 
and the effect of that condition on his functioning in 
employment, have not improved during the period since the 30 
percent rating became effective.  He has continued to have 
symptoms such as depression, anxiety, and paranoia.  His 
occupational functioning is continually, and even 
increasingly, limited and unstable, as reflected by the hours 
and types of work he can handle, and his difficulty with 
interacting with others in a work setting.  His impairment 
has continued to satisfy the criteria for a 30 percent rating 
for a psychiatric disorder.

Psychologists who have examined the veteran have suggested 
that his psychiatric impairment is not mainly attributable to 
his service-connected PTSD, but rather to separate, non-
service-connected disorders, such as schizoaffective 
disorder.  The veteran's present symptoms, as described in 
the mental health records, however, do not differ 
significantly from those noted when he was diagnosed with 
PTSD.  However, one recent examiner has also noted that it 
was unclear how the veteran's Vietnam experiences had 
reinforces or exacerbated his personality disorder.  This 
statement suggests that there is some degree of superimposed, 
service-connected mental disorder in addition to the pure 
PTSD symptomatology.  38 C.F.R. § 4.127 (2001).  

The Board does not find that the record clearly demonstrates 
improvement in the symptoms attributable to the service 
connected psychiatric disability.  Therefore, the veteran is 
entitled to the restoration of the 30 percent disability 
rating for his PTSD.



ORDER

Restoration of a 30 percent disability rating for PTSD is 
granted, effective from the date of the reduction.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

